 


115 HRES 469 EH: Requesting the Senate to return to the House of Representatives House Joint Resolution 76.
U.S. House of Representatives
2017-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 469 
In the House of Representatives, U. S., 
 
July 24, 2017 
 
RESOLUTION 
Requesting the Senate to return to the House of Representatives House Joint Resolution 76. 
 
 
That the Clerk of the House of Representatives request the Senate to return to the House the joint resolution (H.J. Res. 76) entitled Granting the consent and approval of Congress for the Commonwealth of Virginia, the State of Maryland, and the District of Columbia to a enter into a compact relating to the establishment of the Washington Metrorail Safety Commission..  Karen L. Haas,Clerk. 